   Case 4:19-cv-00877-ALM Document 25 Filed 01/27/20 Page 1 of 1 PageID #: 109



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

  AMERICAN PATENTS LLC,                         §
                                                §
                       Plaintiff,               §
  v.                                            §         C.A. No. 4:19-cv-877-ALM
                                                §
  COOLPAD GROUP LIMITED, COOLPAD                §
  TECHNOLOGIES INC., and YULONG                 §
  COMPUTER TELECOMMUNICATION                    §
  SCIENTIFIC (SHENZHEN) CO. LTD.,               §
                                                §
                       Defendants.              §


                                            ORDER

         Before the Court is Defendants Coolpad Group Limited, Coolpad Technologies Inc., and

  Yulong Computer Telecommunication Scientific (Shenzhen) Co., Ltd.’s Unopposed Motion

  to Answer, Move, or Otherwise Respond to Plaintiff’s Complaint (Dkt. #22). Coolpad seeks to

  align its answer deadline for Defendants. Having considered the motion, the Court is of the

  opinion that the motion should be and hereby is GRANTED.

         It is therefore ORDERED that the deadline for Defendants Coolpad Group

. Limited, Coolpad Technologies Inc., and Yulong Computer Telecommunication Scientific

  (Shenzhen) Co., Ltd. to answer, move, or otherwise respond to Plaintiff American Patents LLC’s

  Complaint (Dkt. #1) is March 13, 2020.

         IT IS SO ORDERED.

         SIGNED this 27th day of January, 2020.




                                      ___________________________________
                                      AMOS L. MAZZANT
                                      UNITED STATES DISTRICT JUDGE
